DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	The preliminary amendment filed on 10/6/2021 has been entered. 

	Claim 1 has been cancelled.

	New claims 2-23 are pending.
Priority
3. 	Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120, through utility application 15/624,468 filed 06/15/2017. 
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 12/07/2021 has been considered.
Drawings
5. 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the housing (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Claims 3, 10 and 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The application as originally filed does not specifically support the recitation calling for, 
“ … said substrate has a thickness up to 600 µm” (claims 3 and 15) or “ … separation between said gate … is less than 100 µm” (claim 10). Note that while Applicants teach (e.g. ¶[0039] of  Application 15/624,468) gate-to-gate pitch of less than 25 µm, a substrate thickness of up to 600 µm is not taught. 
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2, 4-9, 12-14, 16-20, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babic et al. (“Babic”) USPAT 8,796,843 in view of Szymanowski et al. (“Szymanowski”) US PG-Pub 2018/0123520/Williams et al. (“Williams”) US PG-Pub 2015/0222087/Dutta (“Dutta “) US PG-Pub 2016/0003563.
Babic discloses in Figs. 10 and 11 [a method of generating] a radiofrequency (RF) amplifier module comprising: [providing] a package base (e.g. element 1095 + 1089), at least one RF amplifier chip (e.g. element 1080, see also cols. 3 and 9, lines 40-50 and 17-35 respectively) in thermal contact with said package base, said RF amplifier chip comprising a transistor comprising a material layer (cols. 1, 3 and 15, lines 45-50, 33-67 and 16-39 respectively) disposed on a substrate comprising a material.
Babic teaches the device structure as recited in the claim. The difference between Babic and the present claim is the recited synthetic diamond, average value of thermal conductivity and/or ports. 

Dutta discloses a package base (e.g. element 18, Fig. 4) comprising synthetic diamond (¶[0027]).
Szymanowski discloses at least one RF amplifier chip (e.g. element 52, Fig. 2) in thermal contact with a package base (e.g. element 50, Fig. 2), and one or more ports (e.g. element 54/72) operably coupled to said RF amplifier chip. 
Williams teaches (abstract) the advantage of employing a substrate having an average value of thermal conductivity of at least about 1000 W/mK 
The teachings of Dutta, Szymanowski and Williams could be incorporated with Babic's device which would result in the claimed invention. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate the teachings of Szymanowski and Williams to arrive at the claimed invention, because, while Dutta’s synthetic diamond and Szymanowski’s ports increases performance of the device and  facilitate the receiving/delivering of signals respectively, the substrate of Williams having an average value of thermal conductivity of at least about 1000 W/mK provides a superb heat dissipation.
Re claims 4 and 16, Babic teaches wherein said material layer comprises a semiconductor material (cols. 1 and 3, lines 45-50 and 33-67 respectively). 
Re claims 5 , 6 and 17, Babic teaches wherein said semiconductor material comprises a Group III-V material (cols. 1 and 3, lines 45-50 and 33-67 respectively) or Gallium and Nitrogen (as required in claim 6). 
Re claims 7 and 18, Babic teaches wherein said transistor is a high-electron mobility transistor (col. 5, lines 15-24 and claims 5/10).
Re claims 8 and 19, Babic teaches (col. 18, lines 25-35 and  claims 5/10) wherein said RF amplifier chip comprises a monolithically integrated microwave circuit (MIMIC). 
Re claim 9, Babic teaches wherein said material layer comprises a two-dimensional electron gas layer (cols. 2 and 5, lines 45-50 and 15-24 respectively). 
Re claims 12 and 22, Babic discloses (paragraph connecting clos. 6 and 7) wherein the RF amplifier module is configured to generate a signal for transmission at a frequency within an X-band or a higher frequency band (e.g. 10 GHz). 
Re claims 13 and 23, Szymanowski discloses wherein said one or more ports comprises at least one port that is configured to operably couple to at least one RF power combiner (e.g. element 70, Fig. 2). 
Re claim 20, Babic teaches assembling the RF amplifier module within a housing (e.g. element 1084, Fig. 10) of an RF transmitter
11.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babic in view of Dutta/Szymanowski/Williams as applied to claim 2 above, and further in view of Chaudhari et al. (“Chaudhari”) US PG-Pub 2007/0202360.
The combined references of Babic/Dutta/Szymanowski/Williams teach the device structure as recited in the claim. The difference between the combined references and the present claim is the recited substrate thickness.
Chaudhari teaches a radiofrequency (RF) comprising: a package base including a transistor that amplifies an RF signal disposed on a diamond substrate (¶¶[0008 and 0076]).  Chaudhari further teaches the advantages of employing a thick substrate (¶[0080]).
Chaudhari’s teachings could be incorporated with the combined references which would result in the claimed invention. The motivation to combine Chaudhari’s teachings would be to because  thick substrates are easy to obtain and resist bending (¶[0080]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Chaudhari’s teachings to arrive at the claimed invention.
12.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babic in view of Dutta/Szymanowski/Williams as applied to claim 2 above, and further in view of Darwish et al. (“Darwish”) US PG-Pub 2014/0077268.
The combined references of Babic/Dutta/Szymanowski/Williams teach the device structure as recited in the claim. The difference between the combined references and the present claim is the recited separation between the gates.
Darwish teaches a radiofrequency (RF) comprising: a package base including a transistor disposed on a carbide substrate (¶¶[0062 and 0085]), wherein said transistor includes a plurality of gates, wherein an average separation between said gates in the direction perpendicular to said gates is less than 100 μm (¶[0057]).
Darwish’s teachings could be incorporated with the combined references which would result in the claimed invention. Incorporating Darwish’s teachings would lead to enhanced device performance, and reliable, sustainable operation (¶¶[0060 and 0057]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Darwish’s teachings to arrive at the claimed invention.
13.	Claims 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babic in view of Dutta/Szymanowski/Williams as applied to claim 2 above, and further in view of Blednov et al. (“Blednov”) USAT 9,401,682.
The combined references of Babic/Dutta/Szymanowski/Williams teach the device structure as recited in the claim. The difference between the combined references and the present claim is the recited output power.
Blednov teaches a radiofrequency (RF) comprising: a package base including a transistor disposed on a high thermal conductive substrate (cols. 10 and 14, lines 10-25 and 59-67 respectively), wherein the RF amplifier module is configured to generate an output power greater than several tens of Watts (claim 11).
The Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05.
  Therefore the fact that applicant' s claimed range lies within or overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pub 2016/0049351 to McCann discloses GaN HEMT used in power amplifier with x-band RF disposed on a synthetic diamond.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893